Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir Khoury on 12/16/2021.
The application has been amended as follows: 

-- 6. (Currently Amended) An active vibration noise control system configured to be applied to a vehicle fitted with an electric motor to be driven to change a behavior of the vehicle and to actively control vibration noise generated in the vehicle, the active vibration noise control system comprising; 
an error signal receiving section receiving acoustic information at a predetermined position in a vehicle compartment of the vehicle as an error signal; 
a vibration noise control section controlling the vibration noise based on a reference signal correlating with the vibration noise and the error signal received by the error signal receiving section; and 

the electric motor is constituted by one of or a combination of two or more of an Electric Power Steering (EPS) motor generating a supplemental force for steering control, a Power Toe Control (RTC) motor generating a supplemental force for controlling a toe angle of rear wheels and an Active Suspension (AS) motor generating a supplemental force for damping control of an active suspension, and wherein 
the vibration noise control section makes use of the information on the inverse electromotive force, received by the inverse electromotive force information receiving section, as the reference signal.--

Allowable Subject Matter

Claims 6-11 allowed.
The following is an examiner’s statement of reasons for allowance of claims 6-11:
With respect to claim 6, none of the prior art of record, taken individually or in combination, discloses an active noise control system configured to actively control vibration noise generated in a vehicle based on a received reference signal based on an inverse electromotive force induced on the electric motor by a behavior change of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654